Citation Nr: 1705564	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  11-06 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to entitlement to service connection for hypertension, to include as secondary to the service-connected psychiatric disorder and/or peptic ulcer.  

[The issue of entitlement to an initial rating in excess of 70 percent, prior to September 8, 2014, for the service connected acquired psychiatric disorder is addressed in a separate Board decision.]


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1976, and from September 1977 to June 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran provided hearing testimony before the undersigned Veterans Law Judge in April 2013.  A transcript of the hearing is within the record before the Board, which includes electronic records in Virtual VA and the Veteran's Benefits Management System.

The matter on appeal was previously remanded by the Board, most recently in May 2014.  While the Board sincerely regrets the additional delay, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In May 2014, the Board remanded the matter of whether service connection is warranted for hypertension in order for a VA examination and opinion to be obtained confirming the existence of hypertension and determining its etiology.

In September 2014, a VA examiner confirmed the Veteran's hypertension and noted a diagnosis in 2006.  The examiner noted the lack of findings related to hypertension or a rise in blood pressure during the Veteran's service and remarked upon the length of time between the Veteran's 1980 separation from service and the 2006 diagnosis of hypertension and found no direct causation between the current hypertension and the Veteran's active service.

In November 2014, a VA mental disorders examiner noted that although research suggests that people with severe mental illness tend to experience hypertension, it is suggested that these individuals generally have more health problems due to lifestyle choices and habits.  The examiner went on to state that hypertension does not cause mental illness, but it is possible that choices by the individual with mental illness can lead to hypertension.  The examiner, however, did not discuss the Veteran in particular and whether choices made due to his mental illness may have caused or aggravated his hypertension.  Because this examiner did not discuss the particular facts related to the Veteran's mental illness and how they relate to his hypertension, this opinion lacks probative value.  The RO obtained an addendum opinion in January 2015, but it did not cure these deficiencies.

Moreover, in August 2015, at an informal conference with the RO, the Veteran alleged that his current hypertension initially manifested by way of headaches experienced during his active service.  To date, no examiner has addressed this contention.

On remand, the AOJ should obtain an adequate opinion to address the Veteran's claim that his mental disorder has caused or aggravated his hypertension, as well as an examination and opinion related to the claim that in-service headaches were the initial manifestation of the now existing hypertension.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination to determine the etiology of his current hypertension.  All pertinent evidence must be made available to the examiner(s) and the examiner must state the evidence reviewed.  All indicated tests and studies should be performed.

The examiner should review the November 2014 VA mental disorder examiner's opinion and discuss the behaviors and lifestyle choices of the Veteran's and whether they have led to or aggravated the Veteran's hypertension.  

The examiner should also obtain a history from the Veteran related to his headaches, as reported at the August 2015 informal conference, and, based upon that history, determine if it is at least as likely as not that the Veteran's current hypertension initially manifested during the Veteran's active service by way of headaches.

In offering any opinion, the examiner(s) must consider the full record, to include the Veteran's lay statements regarding the incurrence of the claimed hypertension and any continuity in symptomatology.  

The rationale for any opinion offered should be provided in the report.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




